     Case 3:17-cv-01362 Document 191 Filed 03/04/20 Page 1 of 5 PageID #: 1792



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                                   Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

         Defendants.

____________________________________

CABELL COUNTY COMMISSION,

        Plaintiff,
                                                     Civil Action No. 3:17-01665
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

        Defendants.




                                 DEFENDANTS’ NOTICE
                             OF CONSENT TO A BENCH TRIAL

        At the January 27, 2020 status conference, Plaintiffs proposed that they would dismiss

their claims for punitive damages and that these actions would be tried by the Court rather than

by a jury. Defendants responded that they were not prepared to waive their jury trial right at that

time but would continue to consider the issue. Plaintiffs subsequently memorialized, in a letter to

defense counsel, their offer to dismiss their punitive damages claims with prejudice if




4816-4533-7014.v1
   Case 3:17-cv-01362 Document 191 Filed 03/04/20 Page 2 of 5 PageID #: 1793



Defendants would consent to a bench trial. Dkt. No. 267-1 (Letter from Paul Farrell, Jr., to

defense counsel (Feb. 4, 2020)).1

        For the reasons set forth in defendants' memorandum in support of a jury trial (Dkt. No.

152), Defendants have a Seventh Amendment right to a jury trial. After further consideration,

however, Defendants now consent to waive their right to a jury trial and accept Plaintiffs’

proposal that Plaintiffs’ punitive damages claims be dismissed with prejudice and that the

remaining claims be tried by the Court.2 Defendants’ consent in this regard does not alter the

time that will be required for discovery, motions practice, and other matters that must be

completed before trial, as explained in Defendants’ proposed case management order and the

memorandum in support thereof (Dkt. Nos. 157–58).

Dated: March 4, 2020

Respectfully submitted,


/s/ Michael W. Carey
Michael W. Carey (WVSB #635)
David R. Pogue (WVSB #10806)
Carey, Scott, Douglas & Kessler, PLLC
901 Chase Tower, 707 Virginia Street, East
P.O. Box 913
Charleston, WV 25323
Telephone: (304) 345-1234
mwcarey@csdlawfirm.com
drpogue@csdlawfirm.com
Counsel for Cardinal Health, Inc. in The City of Huntington action


        1
          ECF document numbers used herein refer to the City of Huntington action, which has
been administratively designated the lead action in this litigation, with the exception of the
citation to Mr. Farrell’s letter. The letter was filed in the Cabell County Commission action,
where it is ECF document 267-1, but does not appear to have been filed in the City of Huntington
action.
        2
           The remaining claim is public nuisance, along with civil conspiracy, which is a theory
of liability associated with the public nuisance claim rather than a distinct cause of action.
Defendants contest that joint liability is a cause of action.

                                                2
4816-4533-7014.v1
   Case 3:17-cv-01362 Document 191 Filed 03/04/20 Page 3 of 5 PageID #: 1794



/s/ Steven R. Ruby
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
bglasser@baileyglasser.com
sruby@baileyglasser.com
rfranks@baileyglasser.com
Counsel for Cardinal Health, Inc. in Cabell County action

Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Tel: (202) 434-5000
Fax: (202) 434-5029
emainigi@wc.com
lheard@wc.com
ahardin@wc.com



/s/ Gretchen M. Callas
A. L. Emch (WVSB #1125)
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
P. O. Box 553
Charleston, WV 25322
Telephone: (304) 340-1000
Email: aemch@jacksonkelly.com
Email: gcallas@jacksonkelly.com




                                             3
4816-4533-7014.v1
   Case 3:17-cv-01362 Document 191 Filed 03/04/20 Page 4 of 5 PageID #: 1795



/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Telephone: (215) 851-8100
Facsimile: (215) 851-1420
Email: rnicholas@reedsmith.com
Email: smcclure@reedsmith.com
Counsel for AmerisourceBergen Drug Corporation



/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200
Facsimile: (304) 345-0260
Email: jwakefield@fsblaw.com


/s/ Mark H. Lynch
Mark H. Lynch
Laura Flahive Wu
Megan A. Crowley
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Telephone: (202) 662-5281
Email: mlynch@cov.com
Email: lflahivewu@cov.com
Email: mcrowley@cov.com
Counsel for McKesson Corporation




                                         4
4816-4533-7014.v1
     Case 3:17-cv-01362 Document 191 Filed 03/04/20 Page 5 of 5 PageID #: 1796



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                                    Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

         Defendants.

____________________________________

CABELL COUNTY COMMISSION,

        Plaintiff,
                                                      Civil Action No. 3:17-01665
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

        Defendants.



                                 CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on this 4th day of March, the foregoing

“Defendants’ Notice of Consent to a Bench Trial” was served using the Court’s CM/ECF

system, which will send notification of such filing to all counsel of record.



                                                      /s/ Michael W. Carey
                                                      Michael W. Carey (WVSB #635)




4816-4533-7014.v1
